                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JUDITH ROCKEY,                              :   CIVIL ACTION NO. 1:18-CV-1219
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
ANDREW M. SAUL, 1                           :
Commissioner of Social Security,            :
                                            :
                    Defendant               :

                                       ORDER

      AND NOW, this 4th day of September, 2019, upon consideration of the report

(Doc. 12) of Magistrate Judge Martin C. Carlson, recommending the court deny the

appeal of plaintiff Judith Rockey (“Rockey”) from the decision of the administrative

law judge denying her application for disability insurance benefits, and the court

noting that Rockey filed objections (Doc. 13) to the report, see FED. R. CIV. P. 72(b),

and the Commissioner of Social Security (“Commissioner”) filed a response (Doc.

14) thereto, and following de novo review of the contested portions of the report, see

E.E.O.C. v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017) (quoting 28 U.S.C.

§ 636(b)(1)), and affording “reasoned consideration” to the uncontested portions,

see id. (quoting Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)), the court

being in agreement with Judge Carlson that the administrative law judge’s decision

“is supported by substantial evidence,” 42 U.S.C. § 405(g); Fargnoli v. Massanari, 247



      1
       Andrew M. Saul was sworn in as Commissioner of Social Security on
June 17, 2019, and is automatically substituted as the defendant in this action. See
*FED. R. CIV. P. 25(d).
F.3d 34, 38 (3d Cir. 2001), and finding Judge Carlson’s analysis to be thorough, well-

reasoned, and fully supported by the record, and further finding Rockey’s objections

to be without merit and squarely and correctly addressed by the report, 2 it is hereby

ORDERED that:

      1.     The report (Doc. 12) of Magistrate Judge Carlson is ADOPTED.

      2.     The decision of the Commissioner denying Rockey’s application for
             disability insurance benefits is AFFIRMED.

      3.     The Clerk of Court shall enter judgment in favor of the Commissioner
             and against Rockey as set forth in paragraph 2.

      4.     The Clerk of Court shall thereafter CLOSE this case.


                                        /S/ Christopher C. Conner
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania




      2
        Rockey initially frames her objections as disputing the administrative
law judge’s assessment of the medical opinion evidence. But Rockey concedes that
her treating physician “provided no supporting evidence for his extremely limiting
medical opinions, beyond listing her diagnos[e]s of Raynaud’s, Sjogren’s Syncope
and palpitations.” (See Doc. 13 at 4 (quoting Doc. 12 at 5)). Instead of objecting to
specific aspects of Judge Carlson’s recommendation, Rockey’s counsel takes aim
at the governing standard of review. (See Doc. 13 ¶¶ 15-16 & p.5). Counsel avers
that the “substantial evidence” standard—which tasks the district court to assess
not whether the claimant is in fact disabled, but whether an administrative law
judge’s decision to the contrary is supported by “substantial evidence”—unfairly
deprives claimants the opportunity to have a court determine the issue. (Id. (“I
understand the deference given to lower courts, but it makes it rather difficult
to explain to a Claimant the fact that the Court is not looking [at] whether or not
they are disabled in their disability application.”)). The substantial evidence
standard is established by statute, 42 U.S.C. § 405(g), and has been reaffirmed by
the Supreme Court time and again, including as recently as April of this year, see
Biestek v. Berryhill, 587 U.S. ___, 139 S. Ct. 1148, 1151-52, 1154 (2019). It is beyond
this court’s authority to entertain a challenge to that standard.
